
	
		II
		110th CONGRESS
		2d Session
		S. 3637
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Casey (for himself
			 and Mr. Hagel) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for an annual comprehensive
		  report on the status of United States efforts and the level of progress
		  achieved to counter and defeat Al Qaeda and its related affiliates and
		  undermine long-term support for the violent extremism that helps sustain Al
		  Qaeda’s recruitment efforts, as carried out under a broad counterterrorism
		  strategy.
	
	
		1.Short titleThis Act may be cited as the
			 Success in Countering Al Qaeda
			 Reporting Requirements Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Al Qaeda and its related affiliates
			 attacked the United States on September 11, 2001 in New York, New York,
			 Arlington, Virginia, and Shanksville, Pennsylvania, murdering almost 3000
			 innocent civilians.
			(2)Osama bin Laden and his deputy Ayman
			 al-Zawahiri remain at large.
			(3)In testimony to the
			 Select Committee on Intelligence of the
			 Senate on February 5, 2008, Director of National Intelligence
			 J. Michael McConnell stated, Al-Qa’ida has been able to retain a
			 safehaven in Pakistan’s Federally Administered Tribal Areas (FATA) that
			 provides the organization many of the advantages it once derived from its base
			 across the border in Afghanistan.
			(4)The July 2007 National Intelligence
			 Estimate states, Al Qaeda is and will remain the most serious terrorist
			 threat to the Homeland.
			(5)In testimony to the
			 Permanent Select Committee on Intelligence of
			 the House of Representatives on February 7, 2008, Director of
			 National Intelligence Michael McConnell stated, Al-Qa’ida and its
			 terrorist affiliates continue to pose significant threats to the United States
			 at home and abroad, and al-Qa’ida’s central leadership based in the border area
			 of Pakistan is its most dangerous component..
			(6)The National Strategy for Combating
			 Terrorism, issued in September 2006, affirmed that long-term efforts
			 are needed to win the battle of ideas against the root causes of the violent
			 extremist ideology that sustains Al Qaeda and its affiliates. The United States
			 has obligated resources to support democratic reforms and human development to
			 undercut support for violent extremism, including in the Federally Administered
			 Tribal Areas in Pakistan and the Sahel region of Africa. However, 2 reports
			 released by the Government Accountability Office in 2008 (Combating
			 Terrorism: The United States Lacks Comprehensive Plan to Destroy the Terrorist
			 Threat and Close the Safe Haven in Pakistan's Federally Administered Tribal
			 Areas (GAO–08–622, April 17, 2008) and Combating Terrorism:
			 Actions Needed to Enhance Implementation of Trans-Sahara Counterterrorism
			 Partnership (GAO–08–860, July 31, 2008)) found that no
			 comprehensive plan for meeting U.S. national security goals in the FATA have
			 been developed, and no comprehensive integrated strategy has
			 been developed to guide the [Sahel] program’s implementation.
			(7)Such efforts to combat violent extremism
			 and radicalism must be undertaken using all elements of national power,
			 including military tools, intelligence assets, law enforcement resources,
			 diplomacy, paramilitary activities, financial measures, development assistance,
			 strategic communications, and public diplomacy.
			(8)In the report entitled Suggested
			 Areas for Oversight for the 110th Congress (GAO–08–235R, November 17,
			 2006), the Government Accountability Office urged greater congressional
			 oversight in assessing the effectiveness and coordination of United States
			 international programs focused on combating and preventing the growth of
			 terrorism and its underlying causes.
			(9)Section 140(a) of the Foreign Relations
			 Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(a)) requires
			 that the Secretary of State submit annual reports to Congress that detail key
			 developments on terrorism on a country-by-country basis. These Country Reports
			 on Terrorism provide information on acts of terrorism in countries, major
			 developments in bilateral and multilateral counterterrorism cooperation, and
			 the extent of State support for terrorist groups responsible for the death,
			 kidnaping, or injury of Americans, but do not assess the scope and efficacy of
			 United States counterterrorism efforts against Al Qaeda and its related
			 affiliates.
			(10)The Executive Branch submits regular
			 reports to Congress that detail the status of United States combat operations
			 in Iraq and Afghanistan, including a breakdown of budgetary allocations, key
			 milestones achieved, and measures of political, economic, and military
			 progress.
			(11)The Department of Defense compiles a report
			 of the monthly and cumulative incremental obligations incurred to support the
			 Global War on Terrorism in a monthly Supplemental and Cost of War Execution
			 Report.
			3.Sense of CongressIt is the sense of Congress that—
			(1)7 years after the attacks on September 11,
			 2001, Al Qaeda and its related affiliates remain the most serious national
			 security threat to the United States, with alarming signs that Al Qaeda and its
			 related affiliates recently reconstituted their strength and ability to
			 generate new attacks throughout the world, including against the United
			 States;
			(2)there remains insufficient information on
			 current counterterrorism efforts undertaken by the Federal Government and the
			 level of success achieved by specific initiatives;
			(3)Congress and the American people can
			 benefit from more specific data and metrics that can provide the basis for
			 objective external assessments of the progress being made in the overall war
			 being waged against violent extremism;
			(4)the absence of a comparable timely
			 assessment of the ongoing status and progress of United States counterterrorism
			 efforts against Al Qaeda and its related affiliates in the overall Global War
			 on Terrorism hampers the ability of Congress and the American people to
			 independently determine whether the United States is making significant
			 progress in this defining struggle of our time; and
			(5)the Executive Branch should submit a
			 comprehensive report to Congress, updated on an annual basis, which provides a
			 more strategic perspective regarding—
				(A)the United States’ highest global
			 counterterrorism priorities;
				(B)the United States’ efforts to combat and
			 defeat Al Qaeda and its related affiliates;
				(C)the United States’ efforts to undercut
			 long-term support for the violent extremism that sustains Al Qaeda and its
			 related affiliates;
				(D)the progress made by the United States as a
			 result of such efforts;
				(E)the efficacy and efficiency of the United
			 States resource allocations; and
				(F)whether the existing activities and
			 operations of the United States are actually diminishing the national security
			 threat posed by Al Qaeda and its related affiliates.
				4.Annual counterterrorism status
			 reports
			(a)In generalNot later than July 31, 2009, and every
			 July 31 thereafter, the President shall submit a report, to the
			 Committee on Foreign Relations of the
			 Senate, the Committee on
			 Foreign Affairs of the House of Representatives, the
			 Committee on Armed Services of the
			 Senate, the Committee on Armed
			 Services of the House of Representatives, the
			 Committee on Appropriations of the
			 Senate, the Committee on
			 Appropriations of the House of Representatives, the
			 Select Committee on Intelligence of the
			 Senate, and the Permanent
			 Select Committee on Intelligence of the House of
			 Representatives, which contains, for the most recent 12-month
			 period, a review of the counterterrorism strategy of the United States
			 Government, including—
				(1)a detailed assessment of the scope, status,
			 and progress of United States counterterrorism efforts in fighting Al Qaeda and
			 its related affiliates and undermining long-term support for violent
			 extremism;
				(2)a judgment on the geographical region in
			 which Al Qaeda and its related affiliates pose the greatest threat to the
			 national security of the United States;
				(3)an evaluation of the extent to which the
			 counterterrorism efforts of the United States correspond to the plans developed
			 by the National Counterterrorism Center and the goals established in
			 overarching public statements of strategy issued by the executive
			 branch;
				(4)a description of the efforts of the United
			 States Government to combat Al Qaeda and its related affiliates and undermine
			 violent extremist ideology, which shall include—
					(A)a specific list of the President’s highest
			 global counterterrorism priorities;
					(B)the degree of success achieved by the
			 United States, and remaining areas for progress, in meeting the priorities
			 described in subparagraph (A); and
					(C)efforts in those countries in which the
			 President determines that—
						(i)Al Qaeda and its related affiliates have a
			 presence; or
						(ii)acts of international terrorism have been
			 perpetrated by Al Qaeda and its related affiliates;
						(5)the specific status and achievements of
			 United States counterterrorism efforts, through military, financial, political,
			 intelligence, and paramilitary elements, relating to—
					(A)bilateral security and training
			 programs;
					(B)law enforcement and border security;
					(C)the disruption of terrorist networks;
			 and
					(D)the denial of terrorist safe havens and
			 sanctuaries;
					(6)a description of United States Government
			 activities to counter terrorist recruitment and radicalization,
			 including—
					(A)strategic communications;
					(B)public diplomacy;
					(C)support for economic development and
			 political reform; and
					(D)other efforts aimed at influencing public
			 opinion;
					(7)United States Government initiatives to
			 eliminate direct and indirect international financial support for the
			 activities of terrorist groups;
				(8)a cross-cutting analysis of the budgets of
			 all Federal Government agencies as they relate to counterterrorism funding to
			 battle Al Qaeda and its related affiliates abroad, including—
					(A)the source of such funds; and
					(B)the allocation and use of such
			 funds;
					(9)an analysis of the extent to which specific
			 Federal appropriations—
					(A)have produced tangible, calculable results
			 in efforts to combat and defeat Al Qaeda, its related affiliates, and its
			 violent ideology; or
					(B)contribute to investments that have
			 expected payoffs in the medium- to long-term;
					(10)statistical assessments, including those
			 developed by the National Counterterrorism Center, on the number of individuals
			 belonging to Al Qaeda and its related affiliates that have been killed,
			 injured, or taken into custody as a result of United States counterterrorism
			 efforts; and
				(11)a concise summary of the methods used by
			 National Counterterrorism Center and other elements of the United States
			 Government to assess and evaluate progress in its overall counterterrorism
			 efforts, including the use of specific measures, metrics, and indices.
				(b)Interagency cooperationIn preparing a report under this section,
			 the President shall include relevant information maintained by—
				(1)the National Counterterrorism Center and
			 the National Counterproliferation Center;
				(2)Department of Justice, including the
			 Federal Bureau of Investigation;
				(3)the Department of State;
				(4)the Department of Defense;
				(5)the Department of Homeland Security;
				(6)the Department of the Treasury;
				(7)the Office of the Director of National
			 Intelligence,
				(8)the Central Intelligence Agency;
				(9)the Office of Management and Budget;
				(10)the United States Agency for International
			 Development; and
				(11)any other Federal department that maintains
			 relevant information.
				(c)Report classificationEach report required under this section
			 shall be—
				(1)submitted in an unclassified form, to the
			 maximum extent practicable; and
				(2)accompanied by a classified appendix, as
			 appropriate.
				
